WO                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


In re Crash of Aircraft N93PC          )                   No. 3:15-cv-0112-HRH
                                       )                     [Consolidated with
on July 7, 2013, at Soldotna, Alaska   )                  No. 3:15-cv-0113-HRH and
_______________________________________)                   No. 3:15-cv-0115-HRH]


                                          ORDER

                           Honeywell’s Motion in Limine No. 11

       Honeywell International Inc. moves to exclude plaintiffs from offering testimony

about the alleged “habits” of other Alaskan pilots or DHC-3 “Otter” pilots.”1 This motion

is opposed.2 Oral argument was requested but is not deemed necessary.

       On July 7, 2013, a deHavilland DHC-3 “Otter” airplane operated by Rediske Air, Inc.

and piloted by Walter Rediske crashed shortly after take-off from the Soldotna Airport.

Rediske and all of the passengers on board were killed in the crash. This case involves

allegations that the accident aircraft was loaded beyond the center of gravity limits (“CG

limits”) and that it took off with an improper flaps configuration.

       At his deposition, plaintiffs’ expert, Colin Sommer, somewhat inarticulately, testified

               that the use of [the accident] aircraft on this day is very typical
               and common and probably, as far as loading of these Otters go,
               on the less outside the envelope that you might see across the


       1
       Docket No. 402.
       2
       Docket No. 449.

                                               -1-


           Case 3:15-cv-00112-HRH Document 520 Filed 06/11/21 Page 1 of 4
               fleet. The fact that we were only at the time 4 inches aft – I’m
               sorry – 6 inches aft of the rear CG limit according to the
               documentation available and that we were within weight, that if
               it was only a weight and balance problem and that the engine
               was actually running, then we would see the entire fleet is being
               crashed. Because the method by which these operators load
               these airplanes is so far above and beyond what we see in this
               accident that we have to have a supplement cause that makes
               this accident happen.[3]

Sommer was also asked, “Did you draw any opinions or conclusions about the effect of the

flaps being in the full down landing configuration on the handling of the aircraft on the

accident flight?”4 Sommer testified that

               [g]enerally, no. I’ve seen operators do this. It is not that
               uncommon in Alaska. They often will call it bush flaps because
               often they’re taking off out of short strips that are rough, dirt,
               grass, even on water where they have rough water and they want
               to get off of the water as soon as possible. I’ve seen guys use
               full flaps, and then they bleed off a notch of flaps and then
               speed up the airplane and then climb out using climb flaps. So
               I don’t have an opinion as to exactly what the effect is other
               than it isn’t uncommon for operators to use full flaps to get the
               aircraft off the ground and then speed it up and bleed off a
               notch.[5]

       Honeywell now moves to exclude Sommer’s testimony about the habits or tendencies

of Alaska pilots or Otter pilots to overload their aircraft and to take off with their flaps in full




       3
       Video Deposition of Colin Sommer at 127:16-128:5, Exhibit A, Honeywell’s Motion
in Limine No. 11 [etc.], Docket No. 402.
       4
        Id. at 36:8-11.
       5
        Id. at 36:12-24.

                                                -2-


           Case 3:15-cv-00112-HRH Document 520 Filed 06/11/21 Page 2 of 4
down landing configuration on the grounds that it is unreliable, irrelevant, and highly

prejudicial.

       To be admissible, expert testimony must be both reliable and relevant. United States

v. Ruvalcaba-Garcia, 923 F.3d 1183, 1188 (9th Cir. 2019). But even if expert testimony is

reliable and relevant, it can still be excluded under Rule 403. “Under Rule 403, the district

court can ‘exclude relevant evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.’”

Hardeman v. Monsanto Co., --- F.3d ---, 2021 WL 1940550, at *17 (9th Cir. 2021).

       Assuming without deciding that Sommer’s “habits” testimony is reliable, Sommer’s

testimony that it is common for Alaska pilots to take off with full flaps is irrelevant. Sommer

testified that it was not uncommon for Alaska pilots to use “bush flaps” because “often

they’re taking off out of short strips that are rough, dirt, grass, even on water. . . .”6 But,

here, the accident pilot was not taking off from a “bush” airport; he was taking off from the

Soldotna airport which has a 6000 foot-long, flat and wide concrete airstrip.

       As for Sommer’s testimony that it is common for Alaska pilots and/or Otter pilots to

overload aircraft, assuming without deciding that this testimony is reliable and relevant, it

is excluded under Rule 403. Sommer is basically testifying that Alaska pilots regularly

ignore manufactured-specified and FAA-mandated weight and balance requirements.



       6
        Id. at 36:12-16.

                                              -3-


           Case 3:15-cv-00112-HRH Document 520 Filed 06/11/21 Page 3 of 4
Allowing such testimony could mislead the jury into thinking that these requirements are

guidelines that can be ignored, rather than rules that must be followed. Plaintiffs’ argument

that this testimony would not be prejudicial because it is being offered for the limited

purpose of explaining that the mis-loading of the aircraft by itself would not have caused the

accident is not well taken. Even if Sommer’s overloading “habits” testimony were admitted

for this limited purpose, such testimony would be far more prejudicial than probative.

Hearing this testimony, a jury could very easily be misled into believing that it is okay to

ignore the rules because every pilot in Alaska does so, a belief that would simply be wrong.

                                         Conclusion

       Honeywell’s motion in limine No. 11 is granted. Sommer’s “habits” testimony is

excluded.

              DATED at Anchorage, Alaska, this 11th day of June, 2021.

                                                   /s/ H. Russel Holland
                                                   United States District Judge




                                             -4-


        Case 3:15-cv-00112-HRH Document 520 Filed 06/11/21 Page 4 of 4
